May 28, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                          CHAD SMALL, Appellant

NO. 14-14-00654-CR                         V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 10, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.